   8:20-cv-00265-BCB-SMB Doc # 36 Filed: 04/21/21 Page 1 of 1 - Page ID # 89




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

TIMOTHY CARROLL,

                      Plaintiff,                                   8:20CV265

       vs.
                                                                     ORDER
ROSETTA MCALLISTER, RN;

                      Defendant.


       Defendants have requested leave to take the deposition of Plaintiff Timothy Carroll, who
is currently an involuntarily committed patient at the Norfolk Regional Center, by remote means.
(Filing No. 35.) The motion is granted. Defendant may notice and take the deposition of the
Plaintiff, a confined person, by remote videoconferencing means.

       IT IS SO ORDERED.

       Dated this 21st day of April, 2021.

                                                   BY THE COURT:

                                                   s/ Susan M. Bazis
                                                   United States Magistrate Judge
